


Exhibit 10.22

 

AMENDMENT TO LEASE

 

THIS AMENDMENT is made this 31st day of January, 1985, by and between C.S.& Y.
ASSOCIATES, a general partnership (hereinafter referred to as “Lessor”), and
ELDORADO HOTEL ASSOCIATES, a limited partnership (hereinafter referred to as
“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, Lessor and Lessee entered into a Lease dated July 21, 1972, for that
certain parcel of real property located in Reno, Washoe County, Nevada, more
particularly described in Exhibit “A” attached hereto and incorporated herein by
reference (hereinafter referred to as the “Demised Premises”); and

 

WHEREAS, said Lease has been amended by written agreements dated March 20, 1973,
and January 1, 1978; and

 

WHEREAS, the January 1, 1978, Amendment to the Lease enabled the Eldorado Hotel
and Casino to expand to the adjoining “Shell Property” owned by Lessee with the
combined properties now constituting the existing Eldorado Hotel and Casino
(hereinafter “Existing Eldorado”); and

 

WHEREAS, the Lessee owns certain additional real property adjacent to and
located generally south and west of the Demised Premises (hereinafter referred
to as the “Expansion Property”); and

 

WHEREAS, Lessee intends to construct a hotel and casino facility on the
Expansion Property and to connect those improvements to the Existing Eldorado;
and

 

WHEREAS, Lessee has obtained the necessary government approvals for the
construction of the improvements

 

--------------------------------------------------------------------------------


 

MCDONALD, CARANO, WILSON, BERGIN,

 

FRANKOVICH & HICKS

 

ATTORNEYS AT LAW

 

RENO, NEVADA 89505-2670

 

 

on the Expansion Property; and

 

WHEREAS, as part of the approved project on the Expansion Property, Lessee has
obtained the abandonment of certain alleys adjoining the Demised Premises and
anticipates the future abandonment of an additional alley abutting the Demised
Premises; the description of these alleys (hereinafter referred to as “Alley
Properties”) is attached hereto as Exhibit “B” and incorporated herein by
reference; and

 

WHEREAS, the parties hereto desire to transfer all right, title, and interest in
and to the Alley Properties to the Lessee; and

 

WHEREAS, in consideration thereof, the parties desire to amend the existing
Lease Agreement, as amended, between the parties.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
conditions set forth herein, the parties agree as follows:

 

1.                            Lessor agrees to, and hereby does, transfer and
convey all right, title, and interest in and to the Alley Properties described
in Exhibit “B” attached hereto and incorporated herein by reference, to Lessee. 
Lessor agrees to execute any other documents, including a quitclaim deed, that
may be necessary to carry out the intent and purpose of this paragraph.  Lessee
agrees to pay all costs and compensation that may be required to the City of
Reno to obtain abandonment of the Alley Properties and further agrees to pay all
costs to relocate the utilities located within the Alley Properties and agrees
to hold C. S. & Y. harmless from any and all liability or cost associated
therewith.

 

2

--------------------------------------------------------------------------------


 

2.                            Paragraph 3(a), (b), and (c) of the original
Lease, together with Paragraph 1 of the Amendment to Lease dated January 1,
1978, are hereby deleted in their entirety and are amended and substituted as
follows:

 

RENTAL DUPING TERM OF LEASE:

 

(a)                       Commencing January 1, 1985, and for the balance of the
term of the Lease, the rental for the Demised Premises shall be either the
amount provided for in subparagraph (i), or subparagraph (ii) set forth below,
whichever is greater.

 

(i)             There shall be a guaranteed minimum annual rent in the sum of
Four Hundred Thousand Dollars ($400,000) (hereinafter referred to as “Basic
Rental”).  This Basic Rental shall not be subject to any adjustment based on the
Consumer Price Index or otherwise during the remaining term of this Lease.

 

(ii)          A sum equal to three percent (3%) of the gross gaming revenues for
the first Six Million Five Hundred Thousand Dollars ($6,500,000) of such gross
gaming revenues, one percent (1%) of the gross gaming revenues in excess of Six
Million Five Hundred Thousand Dollars ($6,500,000) up to Thirty-Five Million
Dollars ($35,000,000), and one-fourth of one percent (.25%) of gross gaming
revenues in excess of Thirty-Five Million Dollars ($35,000,000) up to
Seventy-Five Million Dollars ($75,000,000), and one-tenth of one percent (.1%)
of all gross gaming revenues in excess of Seventy-Five Million Dollars
($75,000,000).  In addition thereto, for a period of five (5) years commencing
January 1, 1985, Lessee shall pay an additional one-fourth of one percent (.25%)
of all gross gaming revenues in excess of Thirty-Five Million Dollars
($35,000,000) up to Forty Million Dollars ($40,000,000).  Gross gaming revenue
for the purposes of this Agreement shall include all gaming revenues received by
Lessee from all gaming operations on the city block on which the Demised
Premises is located including future expansions thereon that may be undertaken
by Lessee, and the gross gaming revenue for the purposes of this Agreement shall
be computed as follows:

 

The total of all amounts received from gaming operations, as winnings, less the
total of all amounts paid out, from gaming operations, as losses.  In computing
winnings, no revenue shall be recognized on noncash

 

3

--------------------------------------------------------------------------------


 

promotional items, or uncollected credit play.  In computing losses, no
deductions shall be allowed for noncash promotional payout or for the provision
of anticipated payouts on progressive slot machines.  Additionally, a deduction
will be allowed for uncollected returned checks which were cashed for gaming
purposes.

 

(b)              The rental payments due under paragraph (a) above shall be paid
as follows:

 

(i)                  The Basic Rental payable under subparagraph (a) (i) above
shall be payable in monthly installments in the amount of Thirty-Three Thousand
Three Hundred Thirty-Three and 33/100 Dollars ($33,333.33).

 

(ii)               To the extent that the amount payable under subparagraph
(a) (ii) above is greater than the amount payable under subparagraph (a) (i) for
any calendar year, the difference shall be payable within ninety (90) days after
each calendar year.

 

(c)               Lessee shall make available for inspection by Lessor’s duly
authorized agent a copy of all gaming tax reports filed with the State of Nevada
for the purposes of determining gross gaming revenues and copies of the result
of any audits of the gaming revenue by representatives of the State of Nevada. 
In addition, the independent auditors of the Lessee shall provide the Lessor
written confirmation after the completion of their examination of Lessee’s
financial statements for each year, that their opinion on the financial
statements was unqualified, or if their opinion was qualified in any respect
related to the gross gaming revenue, the independent auditors shall provide the
reasons for such qualification to the Lessor.  The Lessor may, at any time and
at its own expense, obtain its own independent audit of the gross gaming
revenue, provided that it does not interfere with the conduct of normal business
operations by the Lessee or the audits which are in progress by the State of
Nevada or the Lessee’s independent auditors.

 

3.                  Lessor shall have no right, title, and interest to any of
the Expansion Property or the Alley Properties or any improvements located
thereon.

 

4.                  Lessee shall have the right to encumber the Existing
Eldorado with a first mortgage or first deed of trust for financing for purposes
other than substantial improvements, alterations or construction on the Demised

 

4

--------------------------------------------------------------------------------


 

Premises and the Lease of the Demised Premises shall be subordinate to said
mortgage or deed of trust; provided, however, that such financing shall be
limited in amount to eighty percent (80%) of the fair market value of the
Existing Eldorado, shall be at a prevailing rate of interest, shall not extend
beyond the term of the Lease and shall be with a National or State Banking
Institution authorized to do business in the State of Nevada.  If the parties
are unable to agree on the fair market value of the Existing Eldorado, an M.A.I.
 Appraiser shall be mutually selected by the parties who shall appraise the
Existing Eldorado.  The Appraiser’s determination of fair market value shall be
the value for the purposes of this provision.  Lessee may enter into a binding
agreement for such financing and the subordination of this Lease shall be
effective automatically without further act of Lessor and Lessor hereby consents
thereto.  Lessor agrees to execute and deliver any such first mortgage or first
deed of trust or any other documents or instruments that may be required by a
lender to effectuate the subordination of this Lease.  After July 1, 2007, the
automatic subordination as set forth herein shall terminate and thereafter any
subordination of this Lease will require the written approval of the Lessor;
which approval will not be unreasonably withheld.

 

5.                            All other terms and conditions of the Lease
Agreement dated July 21, 1972, together with amendments thereto, except as
otherwise provided herein or inconsistent with the terms and conditions set
forth herein, shall remain in full force and effect.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to Lease to be
executed and have affixed their

 

5

--------------------------------------------------------------------------------


 

signatures the day and year first written above.

 

LESSOR:

 

LESSEE:

 

 

 

C. S. & Y. ASSOCIATES

 

ELDORADO HOTEL ASSOCIATES

 

 

 

 

 

By RECREATIONAL ENTERPRISES, INC.

 

 

 

/s/ George L. Siri, Jr.

 

 

By

/s/ Donald L. Carano

George L. Siri, Jr.

 

 

 

Donald L. Carano

 

 

 

 

 

 

/s/ Susan B. Siri

 

 

By HOTEL-CASINO MANAGEMENT, INC.

Susan B. Siri

 

 

 

 

 

 

 

 

/s/ George Yori

 

By

/s/ Raymond J. Poncia, Jr.

George Yori

 

 

Raymond J. Poncia, Jr.

 

 

 

 

 

 

/s/ Genevieve Yori

 

By HOTEL-CASINO REALTY

Genevieve Yori

 

INVESTMENTS, INC.

 

 

 

 

 

 

/s/ William Carano

 

By

/s/ Raymond J. Poncia, Jr.

William Carano

 

 

Raymond J. Poncia, Jr.

 

 

 

 

 

 

/s/ Lena M. Carano

 

/s/ Donald L. Carano

Lena M. Carano

 

Donald L. Carano, Trustee

 

 

for the Carano Family Trust

 

 

 

 

 

 

/s/ Donald L. Carano

 

 

Donald L. Carano

 

 

 

 

 

 

 

 

/s/ Donald L. Carano

 

 

Donald L. Carano, Trustee

 

 

for the Sonja Carano Trust

 

 

 

 

 

 

 

 

/s/ Mildred Carano Lewis

 

 

Mildred Carano Lewis

 

 

 

6

--------------------------------------------------------------------------------

 

STATE OF NEVADA

)

 

:                         ss

COUNTY OF WASHOE

)

 

On this 30 day of January, 1985, personally appeared before me, GEORGE L. SIRI,
JR. and SUSAN B. SIRI, husband and wife, general partners of C. S. & Y.
ASSOCIATES, a general partnership, known to me to be the persons whose names are
subscribed to the above instrument and acknowledged to me that they executed the
same.

 

 

/s/ Robert B. MacKay

 

NOTARY PUBLIC

 

 

 

 

 

 

 

 

ROBERT B. MACKAY

 

 

(SEAL

 

 

APPEARS Notary Public - State of Nevada

 

 

HERE)

 

Appointment Recorded in Washoe County

 

 

 

MY APPOINTMENT EXPIRES SEPT. 15, 1985

 

STATE OF NEVADA

)

 

:                         ss

COUNTY OF WASHOE

)

 

On this 30 day of January, 1985, personally appeared before me, GEORGE YORI and
GENEVIEVE YORI, husband and wife, general partners of C. S. & Y. ASSOCIATES, a
general partnership, known to me to be the persons whose names are subscribed to
the above instrument and acknowledged to me that they executed the same.

 

 

/s/ Robert B. MacKay

 

NOTARY PUBLIC

 

 

 

 

 

 

 

 

ROBERT B. MACKAY

 

 

(SEAL

 

 

APPEARS Notary Public - State of Nevada

 

 

HERE)

 

Appointment Recorded in Washoe County

 

 

 

MY APPOINTMENT EXPIRES SEPT. 15, 1985

 

7

--------------------------------------------------------------------------------


 

STATE OF NEVADA

)

 

:                         ss

COUNTY OF WASHOE

)

 

On this 31st day of January, 1985, personally appeared before me, WILLIAM CARANO
and LENA CARANO, husband and wife, general partners of C. S. & Y. ASSOCIATES, a
general partnership, known to me to be the persons whose names are subscribed to
the above instrument and acknowledged to me that they executed the same.

 

 

/s/ Robert B. MacKay

 

NOTARY PUBLIC

 

 

 

(SEAL APPEARS HERE)

 

STATE OF NEVADA

)

 

:                         ss

COUNTY OF WASHOE

)

 

On this 30th day of January, 1985, personally appeared before me, DONALD L.
CARANO, a married man, general partner of C. S. & Y. ASSOCIATES, a general
partnership, known to me to be the person whose name is subscribed to the above
instrument and acknowledged to me that he executed the same.

 

 

/s/ Robert B. MacKay

 

NOTARY PUBLIC

 

 

 

(SEAL APPEARS HERE)

 

8

--------------------------------------------------------------------------------


 

 STATE OF NEVADA

)

 

:                         ss

COUNTY OF WASHOE

)

 

On this 30th day of January, 1985, personally appeared before me, DONALD L.
CARANO, Trustee for the Sonja Carano Trust, general partner of C. S. & Y.
ASSOCIATES, a general partnership, known to me to be the person whose name is
subscribed to the above instrument and acknowledged to me that he executed the
same.

 

 

/s/Robert B. MacKay

 

NOTARY PUBLIC

 

[SEAL OF NOTARY PUBLIC APPEARS HERE]

 

STATE OF NEVADA

)

 

:                         ss

COUNTY OF WASHOE

)

 

On this 31st day of January, 1985, personally appeared before me, MILDRED CARANO
LEWIS, a married woman, general partner of C. S. & Y. ASSOCIATES, a general
partnership, known to me to be the person whose name is subscribed to the above
instrument and acknowledged to me that he executed the same.

 

 

/s/Robert B. MacKay

 

NOTARY PUBLIC

 

[SEAL OF NOTARY PUBLIC APPEARS HERE]

 

9

--------------------------------------------------------------------------------


 

STATE OF NEVADA

)

 

:                         ss.

COUNTY OF WASHOE

)

 

On this 30 day of January, 1985, personally appeared before me, DONALD L.
CARANO, President of RECREATIONAL ENTERPRISES, INC., a Nevada corporation,
general partner of ELDORADO HOTEL ASSOCIATES, a limited partnership, known to me
to be the person whose name is subscribed to the above instrument and
acknowledged to me that he executed the same.

 

 

/s/Robert B. MacKay

 

NOTARY PUBLIC

 

[SEAL OF NOTARY PUBLIC APPEARS HERE]

 

STATE OF NEVADA

)

 

:                         ss.

COUNTY OF WASHOE

)

 

On this 30 day of January, 1985, personally appeared before me, RAYMOND J.
PONCIA, JR., President of HOTEL-CASINO MANAGEMENT, INC., a Nevada corporation,
general partner of ELDORADO HOTEL ASSOCIATES, a limited partnership, known to me
to be the person whose name is subscribed to the above instrument and
acknowledged to me that he executed the same.

 

 

/s/Robert B. MacKay

 

NOTARY PUBLIC

 

[SEAL OF NOTARY PUBLIC APPEARS HERE]

 

10

--------------------------------------------------------------------------------


 

STATE OF NEVADA

)

 

:                         ss.

COUNTY OF WASHOE

)

 

 

On this 30th day of January, 1985, personally appeared before me, RAYMOND J.
PONCIA, JR., President of HOTEL-CASINO REALTY INVESTMENTS, INC., a Nevada
corporation, general partner of ELDORADO HOTEL ASSOCIATES, a limited
partnership, known to me to be the person whose name is subscribed to the above
instrument and acknowledged to me that he executed the same.

 

 

 

/s/ Robert B. MacKay

 

NOTARY PUBLIC

 

 

 

(Seal-Notary Public appears here)

 

 

STATE OF NEVADA

)

 

:                         ss.

COUNTY OF WASHOE

)

 

 

On this 30th day of January, 1985, personally appeared before me, DONALD L.
CARANO, Trustee for The Carano Family Trust, general partner of ELDORADO HOTEL
ASSOCIATES, a limited partnership, known to me to be the person whose name is
subscribed to the above instrument and acknowledged to me that he executed the
same.

 

 

/s/ Robert B. MacKay

 

NOTARY PUBLIC

 

 

 

 

 

(Seal-Notary Public appears here)

 

11

--------------------------------------------------------------------------------


 

Exhibit 11

 

DESCRIPTION

 

SITUATE IN THE CITY OF RENO, COUNTY OF WASHOE, STATE OF NEVADA, AS FOLLOWS:

 

PARCEL 1

 

LOT 5 in BLOCK G of ORIGINAL TOWN NOW CITY OF RENO, ACCORDING TO THE MAP
THEREOF, FILED IN THE OFFICE OF THE COUNTY RECORDER OF WASHOE COUNTY, STATE OF
NEVADA, ON JUNE 27, 1871.

 

PARCEL 2

 

LOT 6 IN BLOCK G OF ORIGINAL TOWN NOW CITY OF RENO, ACCORDING TO THE MAP
THEREOF, FILED IN THE OFFICE OF THE COUNTY RECORDER OF WASHOE COUNTY, STATE OF
NEVADA, ON JUNE 27, 1871.

 

PARCEL 3

 

LOT 7 in BLOCK G of ORIGINAL TOWN NOW CITY OF RENO, ACCORDING TO THE MAP
THEREOF, FILED IN THE OFFICE OF THE COUNTY RECORDER OF WASHOE COUNTY, STATE OF
NEVADA, ON JUNE 27, 1871.

 

PARCEL 4

 

LOT 8 IN BLOCK G OF ORIGINAL TOWN NOW CITY OF RENO, ACCORDING TO THE MAP
THEREOF, FILED IN THE OFFICE OF THE COUNTY RECORDER OF WASHOE COUNTY, STATE OF
NEVADA, ON JUNE 27, 1871.

 

[LOGO OF TRANSWESTERN ENGINEERING CORP. APPEARS HERE]

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PORTION ALLEY BLOCK G, RENO TOWNSITE

 

That certain parcel of land situate in the Northeast quarter Section 11, T.
19.N., R. 19E., M.B.D. & M., City of Reno, Washoe County, Nevada more
particularly described as follows:

 

BEGINNING at the southeast corner of Lot 8, Block G of Reno Townsite as shown on
Tract Map #94, said point being the TRUE POINT OF BEGINNING;

 

THENCE southerly along the easterly line of said Block G S 13(DEGREES) 50’ 00” E
10.00’;

 

THENCE S 76(DEGREES) 12’ 06” W 150.42’;

 

THENCE N 13(DEGREES) 41’ 52” W 130.03’;

 

THENCE N 76(DEGREES) 12’ 06” E 10.00’;

 

THENCE S 13(DEGREES) 41’ 52” E 120.03’;

 

THENCE N 76(DEGREES) 12’ 06” E 140.40’ to the TRUE POINT OF BEGINNING;

 

The basis of bearing is the west line of Virginia Street taken as N 13(DEGREES)
50’ 00” E as shown on Survey Map #1207 filed on July 25, 1978 in the Office of
the County Recorder, Washoe County, Nevada.

 

 

[REGISTERED LAND

 

SURVEYORS’ SEAL

 

APPEARS HERE]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

539 Riverside Drive

Reno, Nevada 89513

(702) 329-0202

 

P.O. Box 50357

Reno, Nevada 89513

 

[Street map for Eldorado Hotel & Casino appears here.]

 

--------------------------------------------------------------------------------
